DAUKSCH, Judge,
concurring in part; dissenting in part.
While I concur that the court had within its broad discretion the authority to increase the child support from $165 per month to $579 per month, I am of the opinion that discretion did not permit the denial of appellant’s request to allow him the IRS dependent deduction. It is obvious that the father’s economic support, through monthly support payments and the amount of time he has actual custody of his child, provides nearly all that support. He should be allowed to claim what is rightfully equitably his.